Case 1:20-cv-00693-LM Document 43-6 Filed 01/15/21 Page 1 of 3




                   Exhibit 5
            Case 1:20-cv-00693-LM Document 43-6 Filed 01/15/21 Page 2 of 3




                                             JEG-UNITED, LLC
                                             2800 Southampton Rd
                                            Philadelphia. PA 19154

                                                 March 19, 2020

Sent Via Email and FedEx Next Business Day Delivery
 Planet Fitness International Franchise
 c/o Justin Vartanian, General Counsel
 Planet Fitness World Headquarters
 4 Liberty Lane West, Floor 2
 Hampton, New Hampshire 03842
 Justin.Vartanian@pfug .com

         Re:      JEG-United, LLC's Exercise ofPut Option for Mexico Businesses

Dear Justin: 1

        We are writing, on behalf of lEG-United, LLC ("lEG-United"), to provide you with written
notice that lEG-United is: (1) declaring an end to the Potential ADA Negotiation Period; and (2)
exercising lEG-United's Put Option for the Mexico Businesses, as those terms are defined in the
March 5, 2019, Side Letter Agreement between Planet Fitness International Franchise
("International Franchisor") and JEG-United and the January 28, 2020, Extension Side Letter
Agreement between International Franchisor and lEG-United. Copies of the Side Letter
Agreement and Extension Letter Agreement are attached for your easy reference.

       By way of background, Section 7 of the Side Letter Agreement granted JEG-United a "Put
Option." In pertinent part, that Put Option provides as follows:

         7. Put Option. If the Potential ADA is not executed by the end of the Potential ADA
         Negotiation Period, JEG-United shall have the right, exercisable by written notice
         delivered to International Franchisor within thirty (30) days from the end of the
         Potential ADA Negotiation Period, to sell the Initial Businesses and the Additional
         Businesses (collectively, the "Mexico Businesses") to International Franchisor.
         Upon receipt of JEG-United's notice, International Franchisor shall have ninety
         (90) days to purchase the Mexico Businesses for a price equal to the book value of
         the Mexico Businesses.....

        Section 1 of the Extension Side Letter Agreement extended the Potential ADA Negotiation
Period and granted lEG-United the right to end the Potential ADA Negotiation Period upon written
notice. Specifically, Section 1 of the Extension Side Letter Agreement provides as follows :

1
  We believe this notice to be appropriately delivered pursuant to the applicable notice provisions. Should, however,
you deem this notice ineffective for any reason, please let us know within 5 days, which we believe to be a reasonable
amount of time. Otherwise, absent receipt of a response from you to the contrary, we will be entitled to deem this
notice effectively delivered.
           Case 1:20-cv-00693-LM Document 43-6 Filed 01/15/21 Page 3 of 3




       1. Extension of Negotiation Period. The "Potential ADA Negotiation Period" (as
       defined in the March Side Letter) is hereby extended until June 30, 2020, and we
       agree to continue negotiations with you on the Potential ADA until the end of the
       Potential ADA Negotiation Period. Notwithstanding the March Side Letter, the
       Potential ADA Negotiation Period may end prior to June 30, 2020, upon (a) written
       notice of either party or (b) the unilateral termination by us of any agreement with
       you or one of your subsidiaries due to a material breach of such agreement by you
       or your subsidiary. For the sake of clarity, the extension of the Potential ADA
       Negotiation Period, among other things, by virtue of Section 7 of the March Side
       Letter, extends the time period to consider exercising your put option, and, by virtue
       of Section 3 of the March Side Letter, extends our exclusivity arrangement.

        As noted above, this letter serves as written notice to International Franchisor that JEG­
United is both: (1) declaring an end to the Potential ADA Negotiation Period; and (2) exercising
its Put Option set forth in Section 7 of the Side Letter Agreement "to sell the Initial Businesses
and the Additional Businesses (collectively, the 'Mexico Businesses') to International Franchisor."
Due to the end of the Potential ADA Negotiation Period, and JEG-United exercising the Put
Option, International Franchisor is required to purchase the Mexico Businesses within 90 days.

        In addition, assuming, as we do, that International Franchisor will honor its obligations
under the Side Letter Agreement and the Extension Side Letter Agreement and work in good faith
to close on this transaction as soon as possible within that 90 day window, JEG-United is ready to
begin discussing how we can make this sale and transition as smooth and seamless as we possibly
can. Please let us know what information you need from us in order to proceed as required.

       We look forward to closing on this transaction within the next 90 days.

       Thank you.

                                              Sincerely,

       JEG-UNITED, LLC                                               JEG-UNITED, LLC




                                                                      Trey Owen
